Title: From George Washington to Robert Stewart, 2 May 1763
From: Washington, George
To: Stewart, Robert



My dear Stewart,
Williamsburg 2 May 1763.

With some difficulty I have at last procured the Inclosed which you will please to make use of as occasion may require. I was upon the point of forwarding these, and my Letters to you, by the Betcy a Ship from James River bound for London when Collo. Hunter arrived and informed me that he left you the 15th or 16th Ulto at New York and that your Imbarkation for England seemed to be matter of doubt. I have therefore changed the Route of these Letters now sending them to New York to the care of Beverley Robinson Esqr. who is desired to forward them in case of your departure from thence to London.
The Bills as you may perceive are drawn on Messrs Lydes of London and Backhouse of Liverpool to the amount of £302


Sterlg that is to say




on Messrs Lyde for
£222.0.0



& Mr Jno. Backhouse for
  80.   
£302.0.0


Signing of the Definitive Treaty seems to be the only piece of News wch prevails here at present, and diffuses general joy—

Our Assembly is suddenly called in consequence of a Memorial of the British Merchts to the Board of Trade representing the evil consequences of our Paper emissions and their Lordships report and orders thereupon which I suppose will set the whole Country in Flames. this stir of the Merchts seems to be ill timed and cannot be attended with any good effects—bad I fear it will—however on the 19th Instt the Assembly Meets and till then I will suspend my further opinion of the matter. I am with the most unalterable regard My dear Stewart Yr Most Affecte Fd and Servt

Go: Washington

